DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending, of which claims 21, 30, and 39 are independent. Claims 1-20 were cancelled via preliminary amendment dated 5/26/2020.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. However, there were two illegible submissions dated 12/08/2021 that were not considered.
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
Claims 21, 30, and 39 are objected to because of the following informalities:  
Claims 21, 30 and 39 recites “the number of items” it should be “a number of items”.  In the limitation “iteratively computationally packing the largest item” this should be “a largest item.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “receiving, from a remote system, an order comprising at least one fragile item;” and then “based on the determined properties and the number of items in the order, sorting the items into at least one group;” that render the claim unclear. If a single fragile item in the order then no sort is possible as there is only a single item. This would be clearer if the receiving an order comprised multiple items, including at least one fragile item. 
The claim also recites “sorting the items into multiple groups” based on a determination that will not fit into a single package. This appears to be missing an element because what is the fit based on? Weight, dimensions, type, etc. Because the single package is not identified based on any particular features or parameters, what would be the reason for determining that one item is unable to fit in a single package? 
The claim recites “iteratively simulating packaging of the items into multiple packages, wherein if the simulating determines that the items in the group do not fit into the selected package”. Are the “multiple packages” the same size or different? How is a package selected? The claim also lacks antecedent basis for “the selected package”.  There is also a lack of antecedent basis for the term “the group”. This could refer to either “the additional group” or “the at least one group” or both of the types of groups. 
The claim recites “iteratively computationally packing the largest item until all items are packed in the larger package”. This is unclear because it implies that repeatedly packing the largest item into the larger package somehow accounts for all other items including the at least one fragile item. There may be steps missing.
The last limitation recites “at least one item identifier” and “one package identifier”. This is unclear if these are intended to be associated with the at least one fragile item, other items, or each item in the order. Are there identifiers for each item, or is it an identification of the group or order as a whole? What does the package identifier signify? Is this associated with the “larger package”?
Independent claim 30 and 39 are rejected for substantially similar limitations. The dependent claims are rejected for the inherited deficiencies of the respective independent claims.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 28, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al., US Patent No. 8,326,679 in view of Tian et al., US Patent No. 8,560,461.
Claim 21. Rowe discloses A computerized system for automatic packaging determination (Rowe, Fig. 1-3 illustrating packaging system), comprising: 
at least one processor (Rowe, Fig. 7 704 CPUs, C2L36-57); and 
at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform steps comprising (Rowe, C16 L2-3 describing computer readable non-transitory storage for storing instructions to be carried out by computer): 
receiving, from a remote system (Rowe, C2L36-57 computer-based system with remote processing devices), an order (Rowe, C3L16-20 describing receiving orders in the merchant system) comprising at least one fragile item (Rowe, C4L27-30 items categorized by type such as fragile); 
searching at least one data store to determine one or more properties associated with the at least one fragile item (Rowe, Figs. 2-3, C3L32-33 database server for storing orders, L50-64 describing data structures of properties of items; C4L27-30 items categorized by type such as fragile, chilled, frozen, dry, etc.); 
based on the determined properties and the number of items in the order, sorting the items into at least one group (Rowe, C4L22-26 describing zones associated with the order item; C8L37-40 describing how a group can be form of items from an order based on zone or regardless of zone); 
based on determining that the at least one group will not fit into a single package (Rowe, C9L50-52 “From operation 510, the routine 500 proceeds to operation 512, where the cartonization module 106 determines if the selected item fits into the selected logical shipping container.”).
Rowe does not explicitly disclose, but Tian teaches sorting the items into multiple groups by: 
modifying a variable representing a number of groups to represent an additional group, dividing the items into the at least one group and the additional group (Tian, Fig. 3 illustrating a method for splitting items into different groups for shipping with a threshold set (i.e., variable that is modified to set the split), and 
iteratively simulating packaging of the items into multiple packages (Tian, Fig. 4 450 simulate packing items into current target container in repetitive or iterative loop), 
wherein if the simulating determines that the items in the group do not fit into the selected package: 
choosing a larger package, and iteratively computationally packing the largest item until all items are packed in the larger package (Tian, Fig. 4 450 select next target container; C12L13-14 “the target container may be selected as the largest available container that is standard in the target facility”; C16L61-64 “In the example illustrated in FIG. 4, the items that would fit in the target or recommended container are included in the shipment set, and any others are returned to the queue.”); and 
generating at least one set of instructions, based on the simulating, for packaging the items into the selected package (Tian, C19L22-26 “Note that shipment data 504 may be provided to packing/shipping operations 550 on an input/output device readable by an agent working in the materials handling facility, in some embodiments. In other embodiments, shipment data 504 may be printed for an agent, such as on a pick list or packing list.”); and  
sending the generated instructions to a computer system for execution (Tian, C19L22-24 “Note that shipment data 504 may be provided to packing/shipping operations 550 on an input/output device readable by an agent working in the materials handling facility, in some embodiments.”; C19L26-33 “a machine may be configured to pick and/or present a recommended container (Such as a box) to an agent or to an automated packing system and/or to automatically transport the items in a given shipment set to a portal, path, or packing station (e.g., one Suitable for handling containers having a particular range of dimensions and/or weight capacity) for packing.”), the instructions including at least one item identifier and one package identifier (Tian, Figs. 6A-6F illustrating identifiers; C19L1-5 “In the example illustrated in FIG. 5, shipment splitting analyzer 520 may output shipment data 504, which may include a list of item identifiers for items included each shipment set and quantities associated with each item identifier in each shipment set, as described above.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders) and Tian (directed to splitting multi-item orders in groups) and arrived at a shipping system that splits the multi-item order into multiple groups as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because efficiency and cost are improved with smart handling as taught in Tian (C1L5-53).

Independent claim 39 recites similar features as those recited in independent claim 21 and those features are rejected on the same grounds as claim 1. Additionally, modified Rowe teaches a computer-implemented method for automatic packaging determination (Rowe, Figs. 4-5 illustrating method of planning multi-item order; C2L29-35 “It should be appreciated that the subject matter presented herein may be implemented as a computer process, a computer-controlled apparatus, a computing system, or an article of manufacture, such as a computer-readable storage medium. These and various other features will become apparent from a reading of the following disclosure and a review of the associated drawings.”).

Claim 22. Modified Rowe teaches wherein the one or more properties associated with the at least one fragile item comprises a frozen status or a refrigerated status of the fragile item (Rowe, Figs. 2-3, C3L32-33 database server for storing orders, L50-64 describing data structures of properties of items; C4L27-30 items categorized by type such as fragile, chilled, frozen, dry, etc.).

Claim 23. Modified Rowe teaches wherein the one or more properties associated with the at least one fragile item comprises dimensions, a weight, or a cost of the fragile item (Rowe, C4L47-50 “The inventory data 220 may further include a weight 224 and dimensional data, such as a length 226, width 228, and height 230, for the corresponding item identified by the SKU 212.”).

Claim 24. Modified Rowe teaches wherein the package identifier comprises a barcode, an image, a text string, or an RFID tag (Tian, C4L2-8 “For example, a bar code or Radio Frequency Identification tag (RFID tag) of a container and/or an item may be scanned automatically as part of normal operations when items are placed in a container for shipping, and the data from the scanner may be automatically stored in one or more tables, databases, or other data structures accessible by the packaging information system.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders) and Tian (directed to splitting multi-item orders in groups) and arrived at a shipping system that splits the multi-item order into multiple groups as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because efficiency and cost are improved with smart handling as taught in Tian (C1L5-53).

Claim 25. Modified Rowe teaches wherein the instructions further comprise a quality of packaging materials (Rowe, C5L56-C6L5 describing types of packing materials). 

Claim 28. Modified Rowe teaches wherein iteratively simulating packaging further comprises: determining dimensions of the at least one item of the group; determining the largest item of the group based on determining an item with a longest dimension (Rowe, C10L311 cartonization module 106 uses inventory data, container constraints and other data to determine container including "checking the longest dimension of the item”); and simulating packing the largest item into a package (Tian, Fig. 4 450 simulate packing items into current target container in repetitive or iterative loop).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders) and Tian (directed to splitting multi-item orders in groups) and arrived at a shipping system that splits the multi-item order into multiple groups as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because efficiency and cost are improved with smart handling as taught in Tian (C1L5-53).


Claims 26-27, 29, 30-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al., US Patent No. 8,326,679 in view of Tian et al., US Patent No. 8,560,461 and further in view of Powers et al. US Patent Application Publication No. 2018/0374046.
Independent claim 30 recites similar features as those recited in independent claim 21 and those features are rejected on the same grounds as claim 21. Additionally, modified Rowe teaches a computer-implemented method for automatic packaging determination (Rowe, Figs. 4-5 illustrating method of planning multi-item order; C2L29-35 “It should be appreciated that the subject matter presented herein may be implemented as a computer process, a computer-controlled apparatus, a computing system, or an article of manufacture, such as a computer-readable storage medium. These and various other features will become apparent from a reading of the following disclosure and a review of the associated drawings.”). 
Rowe does not explicitly disclose, but Powers teaches performing an optimization process for packaging the items based on a shipping cost of the larger package by:
comparing the shipping cost of the larger package to a shipping cost of at least two smaller packages; and if the shipping cost of the larger package is above the shipping cost of at least two smaller packages further dividing items into at least one additional group (Powers, [0010] “searching for a container comprises searching for a container that adds a minimum cost for shipping the product in the container in addition to shipping existing products that are already assigned for packing, compared to shipping the product in any other container in the second ranking list. In a preferred embodiment, searching for a container comprises: determining that no container in the second ranking list satisfies the one or more rules based on existing products already assigned for packing; opening a container that has a lowest cost-per-item among the second ranking list”; [0051] Arriving at a cost optimal solution by virtual packing requires iterating for each item and fit is checked; "choosing a larger package, and iteratively computationally packing the largest item until all items are packed ... "). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders), Tian (directed to splitting multi-item orders in groups) and Powers (systems and methods for optimizing packing to achieve a lowest cost shipping solution and visualize the solution as a packing instruction) and arrived at a shipping system that splits the multi-item order into multiple groups and optimizes for costs as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because saving money is a desired goal when shipping.

Claim 26. Modified Rowe teaches wherein the steps further comprise performing an optimization process for packaging the items in the group based on a shipping cost (Powers, [0051] Arriving at a cost optimal solution by virtual packing requires iterating for each item and fit is checked; "choosing a larger package, and iteratively computationally packing the largest item until all items are packed ... "). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders), Tian (directed to splitting multi-item orders in groups) and Powers (systems and methods for optimizing packing to achieve a lowest cost shipping solution and visualize the solution as a packing instruction) and arrived at a shipping system that splits the multi-item order into multiple groups and optimizes for costs as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because saving money is a desired goal when shipping.

Claim 27. (New) The system of claim 21, wherein the steps further comprise performing an optimization process for packaging the items in the group based on a combined item cost within the group (Powers, [0049] “At operation 207, containers are sorted in an order of ascending relative cost, and overrides may be applied, for example, on the basis of total rate, rate per unit volume, or rate per unit weight.”).

Claim 29. Modified Rowe teaches wherein iteratively simulating packaging further comprises: calculating remaining spaces based by subtracting the dimensions of the largest item from the dimensions of the package (Powers, [0046] describing rules such as void/fill which are based on remaining spaces); and iteratively simulating packing at least one remaining item in the group into the calculated remaining spaces (Powers [0051] “Arriving at a cost-optimal solution through virtual packing generally requires iterating, for each item, over existing, non-full containers. A first item is placed in a first container, and a volume remaining is determined. A second item is then evaluated to see if it will fit in the first container; if so, it is placed in the first container and a new volume remaining is determined. If not, the second item is placed in a newly-opened second container. The process continues with placing subsequent items in an existing box or opening a new box. Items are typically placed in volume descending order. Containers are typically sorted and reviewed for item placement in ascending order of volume remaining (i.e., the most full container is reviewed first to determine if the next item will fit).”; [0076] usable space is a variable tracked).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders), Tian (directed to splitting multi-item orders in groups) and Powers (systems and methods for optimizing packing to achieve a lowest cost shipping solution and visualize the solution as a packing instruction) and arrived at a shipping system that splits the multi-item order into multiple groups and optimizes for costs as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because saving money is a desired goal when shipping.

Claim 31. Modified Rowe teaches wherein the one or more properties associated with the at least one fragile item comprises frozen or refrigerated status of the fragile item (Rowe, Figs. 2-3, C3L32-33 database server for storing orders, L50-64 describing data structures of properties of items; C4L27-30 items categorized by type such as fragile, chilled, frozen, dry, etc.).

Claim 32. Modified Rowe teaches wherein the one or more properties associated with the at least one fragile item comprises dimensions, weight, or cost of the fragile item (Rowe, C4L47-50 “The inventory data 220 may further include a weight 224 and dimensional data, such as a length 226, width 228, and height 230, for the corresponding item identified by the SKU 212.”).

Claim 33. Modified Rowe teaches wherein the package identifier comprises a barcode, an image, a text string, or an RFID tag (Tian, C4L2-8 “For example, a bar code or Radio Frequency Identification tag (RFID tag) of a container and/or an item may be scanned automatically as part of normal operations when items are placed in a container for shipping, and the data from the scanner may be automatically stored in one or more tables, databases, or other data structures accessible by the packaging information system.”).

Claim 34. Modified Rowe teaches wherein the instructions further comprise quality of packaging materials (Rowe, C5L56-C6L5 describing types of packing materials).

Claim 35. Modified Rowe teaches wherein the steps further comprise performing an optimization process for packaging the items in the group based on a shipping cost (Powers, [0051] Arriving at a cost optimal solution by virtual packing requires iterating for each item and fit is checked; "choosing a larger package, and iteratively computationally packing the largest item until all items are packed ... "). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders), Tian (directed to splitting multi-item orders in groups) and Powers (systems and methods for optimizing packing to achieve a lowest cost shipping solution and visualize the solution as a packing instruction) and arrived at a shipping system that splits the multi-item order into multiple groups and optimizes for costs as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because saving money is a desired goal when shipping.

Claim 36. Modified Rowe teaches wherein the steps further comprise performing an optimization process for packaging the items in the group based on a combined item cost within the group (Powers, [0049] “At operation 207, containers are sorted in an order of ascending relative cost, and overrides may be applied, for example, on the basis of total rate, rate per unit volume, or rate per unit weight.”).

Claim 37. Modified Rowe teaches wherein iteratively simulating packaging further comprises: determining dimensions of the at least one item of the group; determining the largest item of the group based on determining an item with a longest dimension (Rowe, C10L311 cartonization module 106 uses inventory data, container constraints and other data to determine container including "checking the longest dimension of the item”); and simulating packing the largest item into a package (Tian, Fig. 4 450 simulate packing items into current target container in repetitive or iterative loop).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders) and Tian (directed to splitting multi-item orders in groups) and arrived at a shipping system that splits the multi-item order into multiple groups as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because efficiency and cost are improved with smart handling as taught in Tian (C1L5-53).

Claim 38. Modified Rowe teaches wherein iteratively simulating packaging further comprises: calculating remaining spaces based by subtracting the dimensions of the largest item from the dimensions of the package (Powers, [0046] describing rules such as void/fill which are based on remaining spaces); and iteratively simulating packing at least one remaining item in the group into the calculated remaining spaces (Powers [0051] “Arriving at a cost-optimal solution through virtual packing generally requires iterating, for each item, over existing, non-full containers. A first item is placed in a first container, and a volume remaining is determined. A second item is then evaluated to see if it will fit in the first container; if so, it is placed in the first container and a new volume remaining is determined. If not, the second item is placed in a newly-opened second container. The process continues with placing subsequent items in an existing box or opening a new box. Items are typically placed in volume descending order. Containers are typically sorted and reviewed for item placement in ascending order of volume remaining (i.e., the most full container is reviewed first to determine if the next item will fit).”; [0076] usable space is a variable tracked).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders), Tian (directed to splitting multi-item orders in groups) and Powers (systems and methods for optimizing packing to achieve a lowest cost shipping solution and visualize the solution as a packing instruction) and arrived at a shipping system that splits the multi-item order into multiple groups and optimizes for costs as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because saving money is a desired goal when shipping.

Claim 40. Modified Rowe teaches wherein iteratively simulating packaging further comprises: determining dimensions of the at least one item of the group; determining the largest item of the group based on determining an item with a longest dimension (Rowe, C10L311 cartonization module 106 uses inventory data, container constraints and other data to determine container including "checking the longest dimension of the item”); simulating packing the largest item into a package (Tian, Fig. 4 450 simulate packing items into current target container in repetitive or iterative loop).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders) and Tian (directed to splitting multi-item orders in groups) and arrived at a shipping system that splits the multi-item order into multiple groups as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because efficiency and cost are improved with smart handling as taught in Tian (C1L5-53).
Rowe does not explicitly disclose, but Powers teaches calculating remaining spaces based by subtracting the dimensions of the largest item from the dimensions of the package (Powers, [0046] describing rules such as void/fill which are based on remaining spaces calculations); and iteratively simulating packing at least one remaining item in the group into the calculated remaining spaces (Powers [0051] “Arriving at a cost-optimal solution through virtual packing generally requires iterating, for each item, over existing, non-full containers. A first item is placed in a first container, and a volume remaining is determined. A second item is then evaluated to see if it will fit in the first container; if so, it is placed in the first container and a new volume remaining is determined. If not, the second item is placed in a newly-opened second container. The process continues with placing subsequent items in an existing box or opening a new box. Items are typically placed in volume descending order. Containers are typically sorted and reviewed for item placement in ascending order of volume remaining (i.e., the most full container is reviewed first to determine if the next item will fit).”; [0076] usable space is a variable tracked).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to generating container plans for multi-item orders), Tian (directed to splitting multi-item orders in groups) and Powers (systems and methods for optimizing packing to achieve a lowest cost shipping solution and visualize the solution as a packing instruction) and arrived at a shipping system that splits the multi-item order into multiple groups and optimizes for costs as needed for shipping. One of ordinary skill in the art would have been motivated to make such a combination because saving money is a desired goal when shipping.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saha, US Patent Application Publication No. 2014/0172736 teaches systems and methods may determine the optimal number by minimizing the number of standardized containers using a cornering technique. The systems and methods may determine the optimal size of the standardized containers by re-evaluating the size of each of the standardized containers within the determined optimal number of containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148